Case 1:18-md-02865-LAK Document 329-28 Filed 04/27/20 Page 1 of 4




                      Exhibit 18-A
                  Case 1:18-md-02865-LAK Document 329-28 Filed 04/27/20 Page 2 of 4
Message
From:            Grenville Solomon [G renville.Solomon@zetafp.com]
Sent :           25/04/2012 12:59:37
To:              Custody [Custody@solo.com]
CC:              Nazeer Datoobhoy [Nazeer.Datoobhoy@zetafp.com]
Subject:         RE : Custody - Acorn Capital Strategies LLC Employee Profit Sharing Plan



Hi Di pti ,
thanks. Your template does not require the lis t of signatories to be signed but on the phone you said it
should be signed. can you please clarify. we can send it much quicker if the list is not required to be
signed .
1. you have asked for 3 originals of form 6166 for only Acorn Strategies. Is this correct? what about
Acorn and SGPP and why 3 copies.
2. Not sure what you mean when you say ACS is being opted up to professional client status. Is this true
for ACC and SGPP. All the 3 plans should be opted up to professional clients as they all currently trade
over several millions. C They are already clients of solo in which solo had used their DTV filer to
reclaim nearly 150 mn from germany trading so in terms of professional status I presume you already have
information abo ut their trading sizes and professional status. )

please clarify exactly what you need.
3. In respect of capital into the plans this will come from Indus Group which you already have
informat ion on file but since Indus is putting in the cash, please clarify if there is anything you need
from IGL.

thanks
From : custody [Custody@solo . com]
Sent: 25 April 2012 13:55
To: custody; Grenville Solomon
subject: RE: custody - Acorn Capital Strategies LLC Employee Profit Sharing Plan
Dear Grenvi 11 e,
Many thanks for sending me the signed custody and due diligence documentation.
The following documents are still outstanding for Acorn Strategies:
1.       Recent (not less than 3 months old) utility bill for Frank Summers (the one sent to me yesterday
is from February 2011);

2.       CV/Bio of Frank summers (this is required for our records under FSA rules, as Acorn Strategies
is being opted up to Professional client status);

3.            Authorised Signatory List for the Acorn Strategies Plan (please see attached template); and
4.            Authorised Trader List for the Acorn Strategies Plan (p lease see attached template).
Please would you also send me 3 originals of the Form 6166 for Acorn Strategies.
Kind regards,
Dipti
Dipti Vyas
Associate counsel
solo Capital Partners LLP
4 Throgmorton Avenue, London, EC2N 2DL.
T: +44 (0)207 382 4959 I M: +44 (0)7887 414 537
F: +44 (0)207 628 0143
dipti.vyas@solo.com<mailto:dipti .vyas@solo.com>
www.solo.com<http:// www.solo.com/>
Solo Capital Partners LLP is a limited liability partnership registered under the Laws of England and
Wales and is authorised and regulated by the Financial Services Authority of the united Kingdom.
IMPORTANT - PLEASE NOTE




                                                                                                  ELYSIUM-00423862
                Case 1:18-md-02865-LAK Document 329-28 Filed 04/27/20 Page 3 of 4
The information transmitted is intended only for the person or entity to which it is addressed and may
contain confidential and / or privileged material. Any review, retransmission, dissemination or other use
of or taking of any action in reliance upon this information by persons or entities other than the
intended recipient is prohibited. If you received this email in error please contact the sender and
destroy this email.
From: custody
Sent: 20 April 2012 15:21
To: Custody; 'grenville.solomon@zetafp.com'
subject: RE: custody - Acorn Capital Strategies LLC Employee Profit sharing Plan
Importance: High
Dear Grenvi 11 e,
Please would you also send me the Form 6166 for the Acorn strategies Plan for 2012.

Kind regards,
Dipti
Dipti Vyas
Associate counsel
solo Capital Partners LLP
4 Throgmorton Avenue, London, EC2N 2DL.
T: +44 (0)207 382 4959 I M: +44 (0)7887 414 537
F: +44 (0)207 628 0143
dipti.vyas@solo.com<mailto:dipti .vyas@solo.com>
www.solo.com<http:// www.solo.com/ >
solo Capital Partners LLP is a limited liability partnership registered under the Laws of England and
wales and is authorised and regulated by the Financial Services Authority of the United Kingdom.
IMPORTANT - PLEASE NOTE
The information transmitted is intended only for the person or entity to which it is addressed and may
contain confidential and / or privileged material . Any review, retransmission, dissemination or other use
of or taking of any action in reliance upon this information by persons or entities other than the
intended recipient is prohibited. If you received this email in error please contact the sender and
destroy this email.
From: custody
Sent: 20 April 2012 15:16
To: grenville . solomon@zetafp.com<mailto:grenville . solomon@zetafp.com>
cc: custody
subject: custody - Acorn Capital Strategies LLC Employee Profit sharing Plan
Importance: High
Dear Grenvi 11 e,
I understand that Solo Capital Partners LLP will be providing custody and clearing services to the Acorn
capital Strategies LLC Employee Profit sharing Plan (Acorn Strategies Plan).
Please would you confirm that the current trustees of the Acorn Plan are Gregory and Frank summers.
Please would you provide the following documentation:

1.        certified copy passport of Frank summers;
2.        Recent (not less than 3 months old) utility bills for Gregory and Frank summers;

3.        Structure chart for the Acorn Strategies Plan;
4.        CV of Frank summers;

5.        Authorised Signatory List for the Acorn Strategies Plan; and
6.        Authorised Trader List for the Acorn Strategies Plan.
I look forward to receiving the above documentation.
Kind regards,
Dipti
Dipti Vyas
Associate Counsel
Solo Capital Partners LLP




                                                                                               ELYSIUM-00423862
              Case 1:18-md-02865-LAK Document 329-28 Filed 04/27/20 Page 4 of 4
4 Throgmorton Avenue, London , EC2N 2DL.
T: +44 (0)207 382 4959 I M: +44 (0)7887 414 537
F: +44 (0)207 628 0143
dipti.vyas@solo . com<mailto:dipti .vyas@solo.com>
\NWW.solo.com<http:// www.solo.com/ >
solo capital Partners LLP is a l imited liability partnership registered under the Laws of England and
wales and is authorised and regulated by the Financial Services Authority of the United Kingdom.
IMPORTANT - PLEASE NOTE
The information transmitted is intended only for the person or entity to which it is addressed and may
contain confidential and /o r privileged material. Any review, retransmission, dissemination or other use
of or taking of any action in reliance upon this information by persons or entities other than the
intended recipient is prohibited. If you received this email in error please contact the sender and
destroy this email.



This email message has been delivered safely and archived online by Mimecast.
For more information please visit http: //www . mimecast.com




                                                                                              ELYSIUM-00423862
